Citation Nr: 0412256	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-14 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 until 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appellant requested a hearing before a Veterans Law Judge 
on her October 2002 substantive appeal.  In December 2002, 
the appellant sent a letter to the RO withdrawing her request 
for such a hearing.  There are no current outstanding hearing 
requests.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received notice of the 
information and evidence necessary to substantiate her claim 
or notice that she should provide any evidence in her 
possession that pertains to the claim.  The Board further 
notes that the October 2002 statement of the case did not 
provide the appellant with 38 C.F.R. § 3.159.  Accordingly, 
the provisions of the VCAA have not been met and a remand is 
required in order for the appellant to be provided such 
information.

The record reveals that the appellant was married to the 
veteran from March 1942 until his death in May 1980.  The 
appellant remarried in September 1990.  She obtained a 
divorce from her second husband in December 1992.  The 
appellant maintains that since she is now unmarried she 
should be considered the veteran's surviving spouse and be 
awarded improved death pension benefits.

The regulation 38 C.F.R. § 3.55 provides for reinstatement of 
benefits eligibility based upon terminated marital 
relationships if any of the following criteria are met.

    (a) Surviving spouse. (1) Remarriage of a surviving 
spouse shall not bar the furnishing of benefits to such 
surviving spouse if the marriage:
    (i) Was void, or
    (ii) Has been annulled by a court having basic authority 
to render annulment decrees, unless it is determined by the 
Department of Veterans Affairs that the annulment was 
obtained through fraud by either party or by collusion.
    (2) On or after January 1, 1971, remarriage of a 
surviving spouse terminated prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 
1, 1990, by an individual who, but for the remarriage, would 
be considered the surviving spouse, shall not bar the 
furnishing of benefits to such surviving spouse provided that 
the marriage:
    (i) Has been terminated by death, or
    (ii) Has been dissolved by a court with basic authority 
to render divorce decrees unless the Department of Veterans 
Affairs determines that the divorce was secured through fraud 
by the surviving spouse or by collusion.

The record reveals that the appellant was divorced from her 
second husband in December 1992.  However, 38 C.F.R. § 3.55 
provides that an appellant may be considered the surviving 
spouse of a veteran if she commenced the legal proceedings 
which led to the divorce prior to November 1, 1990.  The 
Board notes that the appellant was remarried prior to the 
November 1, 1990 cut off date.  The appellant should be 
informed that she should provide evidence as to when she 
began the legal proceedings leading to her divorce if such 
proceedings began prior to November 1, 1990.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
the information and evidence necessary to 
substantiate her claim; which evidence 
will be retrieved by VA; which evidence, 
if any, she is expected to obtain and 
submit; and that she should provide any 
evidence in her possession that pertains 
to the claim.  This should also include 
informing the appellant that it would be 
to her benefit to provide evidence of 
when she began her divorce proceedings 
which resulted in the December 1992 
divorce from her second husband.

2.  When the above action have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include a review of all 
pertinent laws and regulations, including 
38 C.F.R. § 3.159. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



